PER CURIAM.
CONFESSION OF ERROR
Upon the State’s proper confession of error that the five year sentence imposed upon appellant in count two of the information for the attempted purchase of a controlled substance exceeded the statutory maximum where this offense is properly classified as a first degree misdemeanor and the statutory maximum sentence for the same is a term of one year imprisonment, see §§ 777.04(4)(d), 893.13(l)(a)2, and 775.082(4)(a), Fla.Stat. (1991), the sentence for this count is hereby reversed and set aside and this matter is returned to the trial court for appropriate resentencing.